Exhibit 10(c)

PEOPLES ENERGY CORPORATION
LONG-TERM INCENTIVE PLAN
FOR DIVERSIFIED BUSINESS UNITS

Equity Interest Award Agreement

Peoples Energy Corporation, an Illinois corporation (the "Company"), hereby
grants to Steven W. Nance ("Grantee") an Equity Interest Award (the "Award")
under the Company's Long-Term Incentive Plan for Diversified Business Units (the
"Plan"), upon the terms and conditions hereinafter stated, and subject to the
provisions of the Plan and the guidelines adopted by the Compensation-Nominating
Committee of the Company's Board of Directors for the administration of the Plan
(the "Guidelines").

1. Grant of Award. Upon an IPO of Peoples Energy Production Company (the
"Business Unit"), Grantee shall be entitled to receive a grant of shares of
restricted stock of Newco equivalent in value to 2.25% of the Excess Market
Value, as determined by the Committee or its delegee in its discretion; provided
that the value of the restricted stock to be granted to Grantee shall be reduced
by the aggregate amount that has been earned by the holder (including amounts
payable but not yet paid) under all Performance Awards which are in effect at
the time of (or terminated in connection with) the IPO and amounts paid or
awarded under other long-term incentive plans of the Company, including, without
limitation, the Peoples Energy Corporation Long-Term Incentive Compensation
Plan. This Award shall be null and void unless Grantee shall accept this
Agreement by executing it in the space provided below and returning such
executed original execution copy to the Company. This award shall be null and
void upon a Divestiture of the Business Unit.

2. Vesting of Restricted Stock. Subject to Grantee's continued employment with
the Business Unit, the restricted stock to be granted to Grantee pursuant to
this Award shall vest over 3 years, in equal annual installments on each
anniversary of the IPO date.

3. Termination of Employment. If Grantee's employment with the Business Unit
terminates for any reason before the IPO date, the Award shall be forfeited and
shall terminate automatically on the effective date of such termination of
employment.

4. Issuance of Restricted Stock. The restricted stock to be granted to Grantee
pursuant to this Award shall be issued to Grantee as soon as reasonably
practicable, as determined by the Committee in its discretion, following the IPO
date.

5. No Rights as a Shareholder. Grantee shall not have any rights as a
shareholder of the Business Unit or the Company or Newco prior to the issuance
of the restricted stock to Grantee.

6. No Rights to Continued Employment. This Agreement shall not be deemed to
confer upon Grantee any right of continued employment with the Business Unit or
the Company or Newco or to limit or diminish in any way the right of the
Business Unit or the Company or Newco to terminate Grantee's employment at any
time with or without cause.

7. Withholding. The Company may require Grantee to pay to the Company (by
deduction, withholding of shares or otherwise), prior to and as a condition of
the grant or vesting of restricted stock pursuant to this Award, the amount of
any tax required by law to be withheld with respect to such grant or vesting.

8. Terms of Plan and Guidelines Govern. This Agreement and the Award granted
hereunder are subject in all respects to the terms and conditions of the Plan
and the Guidelines. In the event that any provision of this Agreement is
inconsistent with the Plan or the Guidelines, the terms and conditions of the
Plan or the Guidelines, as the case may be, shall govern. The Committee or its
delegee shall have the authority to interpret this Award and to determine all
questions which may arise in connection with it, and all such interpretations
and determinations shall be conclusive and binding on all persons.

9. Meaning of Certain Terms. Capitalized terms used in this Agreement that are
not defined herein shall have the meanings set forth in the Plan.

10. Binding Effect. This Agreement shall be binding upon, and shall inure to the
benefit of, the Business Unit, the Company, Grantee, the successors and assigns
of the Business Unit or the Company, and any person acquiring any rights in this
Agreement upon the death of Grantee.

11. Governing Law. This Agreement shall be construed under and governed by the
laws of the State of Illinois, without giving effect to any choice of law rules
that would direct the application of the laws of another jurisdiction.

12. Consent to Jurisdiction. Each of the parties hereto agrees that all disputes
between them arising out of or related to this Agreement shall be resolved
exclusively by the state or federal courts located in Chicago, Illinois, and
each hereby irrevocably submits to the original, exclusive jurisdiction of the
state and federal courts LOCATED in Chicago, Illinois with regard to any
controversy in any way relating to the execution, delivery or performance of
this Agreement.

Date:

 

PEOPLES ENERGY CORPORATION

December 17, 2001

 

 

By /s/ T. M. Patrick

 

 

Its President

Accepted:

/s/ S. W. Nance


Grantee

